          Case 1:17-bk-10017-MT        Doc 103 Filed 12/10/18 Entered 12/10/18 16:25:36        Desc
                                        Main Document     Page 1 of 7


          1    STEVEN T. GUBNER - Bar No. 156593
               RICHARD D. BURSTEIN - Bar No. 56661
          2    TALIN KESHISHIAN - Bar No. 201830
               BRUTZKUS GUBNER
          3    21650 Oxnard Street, Suite 500
               Woodland Hills, CA 91367
          4    Telephone: (818) 827-9000
               Facsimile: (818) 827-9099
          5    Emails:    rburstein@bg.law
                          tkeshishian@bg.law
          6
               Attorneys for David Seror, Chapter 7 Trustee
          7

          8                             UNITED STATES BANKRUPTCY COURT

          9                              CENTRAL DISTRICT OF CALIFORNIA

          10                               SAN FERNANDO VALLEY DIVISION

          11    In re                                              Case No. 1:17-bk-10017-MT
          12    AKHOIAN ENTERPRISES, INC. dba MR.                  Chapter 7
                ROOTER PLUMBING,
          13                                                       Adv. Case No.
                                      Debtor.
          14                                                       CHAPTER 7 TRUSTEE’S NOTICE OF
                                                                   REMOVAL TO UNITED STATES
          15    AKHOIAN ENTERPRISES, INC. dba MR.                  BANKRUPTCY COURT OF LITIGATION
                ROOTER PLUMBING, a California                      PENDING IN LOS ANGELES COUNTY
          16    corporation; JOHN AKHOIAN, an individual;          SUPERIOR COURT
                and TAMAR AKHOIAN, an individual,
          17                                                       [No hearing required]
                                     Plaintiffs,
          18
                vs.
          19
                FIRST-CITIZENS BANK & TRUST
          20    COMPANY, a North Carolina corporation; KI,
                LLC, a California limited liability company;
          21    KRAVITZ, LLC, a Delaware limited liability
                company; LOUIS KRAVITZ & ASSOCIATES,
          22    INC., a California corporation; KRAVITZ,
                INC., a California corporation; ASCENSUS,
          23    INC., a Delaware corporation; and DOES 1
                through 20, inclusive,
          24
                                     Defendants.
          25

          26
               TO THE HONORABLE MAUREEN TIGHE, JUDGE OF THE UNITED STATES
          27
               BANKRUPTCY COURT, AND TO ALL INTERESTED PARTIES:
          28

                                                               1
2041824
          Case 1:17-bk-10017-MT            Doc 103 Filed 12/10/18 Entered 12/10/18 16:25:36              Desc
                                            Main Document     Page 2 of 7


          1             Pursuant to 28 U.S.C. §§ 1452(a) and 1334(b), Rule 9027 of the Federal Rules of Bankruptcy

          2    Procedure, David Seror, Chapter 7 trustee (the “Trustee”) of the bankruptcy estate (“Estate”) of

          3    Akhoian Enterprises, Inc. dba Mr. Rooter Plumbing (“Debtor”), hereby removes the civil action

          4    titled Akhoian Enterprises, Inc. dba Mr. Rooter Plumbing, a California corporation; John Akhoian,

          5    an individual; and Tamar Akhoian, an individual v. First-Citizens Bank & Trust Company, a North

          6    Carolina corporation; KI, LLC, a California limited liability company; Kravitz, LLC, a Delaware

          7    limited liability company; Louis Kravitz & Associates, Inc., a California corporation; Kravitz, Inc.,

          8    a California corporation; Ascensus, Inc., a Delaware corporation; and Does 1 through 10,

          9    inclusive, Case No. 18STCV05408 (“State Court Action”), from the Superior Court of California,

          10   County of Los Angeles, where it is now pending, to the United States Bankruptcy Court, Central

          11   District of California, San Fernando Valley Division. This Notice is supported by the facts and

          12   evidence set forth below.

          13            1.     On January 4, 2017, the Debtor initiated the instant bankruptcy case by filing a

          14   voluntary bankruptcy petition under Chapter 7 of Title 11 of the United State Code in the United

          15   States Bankruptcy Court for the Central District of California (“Bankruptcy Case”). Thereafter,

          16   David Seror was appointed as Chapter 7 Trustee (“Trustee”), in which capacity he continues to

          17   serve.

          18            2.     On October 11, 2018, the Trustee filed his Motion to approve a settlement

          19   (“Settlement Agreement”) reached between and executed by the Trustee and non-debtors John and

          20   Tamar Akhoian (“Akhoians”) [Docket No. 74] (“Compromise Motion”). The Debtor was

          21   represented by its bankruptcy counsel, David S. Hagen, with respect to negotiation of the Settlement

          22   Agreement. No parties objected to the Compromise Motion, and it was approved by this Court

          23   pursuant to the Order entered on November 13, 2018 [Docket No. 91] (“Compromise Order”).

          24            3.     Pursuant to the Settlement Agreement,1 among other things, the Trustee was

          25   authorized to retain and administer $160,000 of funds in a previously undisclosed account in the

          26   name of the Debtor at First-Citizens Bank that had a total balance of approximately $400,000 (“FCB

          27

          28
               1
                   Attached as Exhibit 1 to the Compromise Motion.
                                                                2
2041824
          Case 1:17-bk-10017-MT          Doc 103 Filed 12/10/18 Entered 12/10/18 16:25:36                 Desc
                                          Main Document     Page 3 of 7


          1    Funds”), which account the Trustee first discovered in or about March 2017, and which was turned

          2    over to the Trustee upon demand made by him on the account holder. The Trustee had maintained,

          3    after analysis of all documentation with respect thereto, that the entirety of the balance of the FCB

          4    Funds was property of the Estate; the Akhoians claimed that the entirety of the FCB Funds was non-

          5    estate retirement/profit sharing 401(k) funds for the benefit of the Akhoians. The Settlement

          6    Agreement also provided that the Trustee ultimately will retain $160,000 of the FCB Funds and an

          7    additional $25,000 in the event any of certain disputed claims to which the Debtor agreed to object2

          8    were allowed in whole or in part after hearings on those claims objections. The Settlement

          9    Agreement provides for the timing and conditions precedent of disbursement by the Trustee of those

          10   portions of the FCB Funds not to be retained by the Trustee and the Trustee is in compliance

          11   therewith.

          12         4.       On November 16, 2018, the Debtor and the Akhoians filed the Complaint

          13   (“Complaint”) commencing the State Court Action. The Complaint relates to the FCB Account, and

          14   asserts claims against defendants FCB and the Akhoians’ former counsel, Louis Kravitz (“Kravitz”)

          15   and various entities related to Kravitz, regarding the establishment of the Debtor’s retirement plan.

          16   The Complaint alleges causes of action for professional negligence against the defendants for their

          17   conduct alleged to have proximately caused the loss of the funds described hereinabove. In addition,

          18   the Complaint mischaracterizes the conduct of the Trustee and fails to fully disclose the material

          19   facts of the investigation and settlement undertaken in connection with the FCB Funds. The Trustee

          20   asserts among other things that the claims contained in the Complaint are property of this Estate and

          21   as they relate to his conduct must be adjudicated before this Court.

          22         5.       The Trustee asserts there are grounds for removal of the State Court Action to the

          23   Bankruptcy Court in that (a) the claims asserted in the Complaint are property of the Estate, and (b)

          24   only the Bankruptcy Court can make any determination regarding misleading and incomplete

          25   allegations in the Complaint concerning the conduct of the Trustee. 28 U.S.C. § 1452(a) permits

          26
               2
          27  Conversely, the Trustee agreed that such additional funds would be returned to the Akhoians in the
             event such disputed claims were disallowed in their entirety. The Debtor’s Objections to claim 4
          28 [Docket No. 81] and to claims 7, 8 and 9 [Docket Nos. 78-80] were filed on November 9, 2018 and
             are set for hearing on December 12, 2018.
                                                              3
2041824
          Case 1:17-bk-10017-MT           Doc 103 Filed 12/10/18 Entered 12/10/18 16:25:36                   Desc
                                           Main Document     Page 4 of 7


           1   removal of “any claim or cause of action in a civil action…to the district court for the district where

           2   such civil action is pending, if [the] district court has jurisdiction of such claim or cause of action

           3   under section 1334 of this title.” 28 U.S.C. §1452(a). Under 28 U.S.C. § 1334(b), district courts

           4   have original (but not exclusive) jurisdiction over “all civil proceedings arising under title 11, or

           5   arising in or related to cases under title 11.” Id. § 1334(b).3

           6          6.       Pursuant to 28 U.S.C. § 157(b), this Court has jurisdiction over “all cases under title

           7   11 and all core proceedings arising under title 11, or arising in a case under title 11, referred under

           8   subsection (a) of this section.” This Court has core jurisdiction over the State Court Action by virtue

           9   of 28 U.S.C. §§ 157(b)(2)(A), (E) because the State Court Action appears to relate to property of the

          10   Estate and conduct of the Trustee alleged to have occurred in connection with Estate property during

          11   the course of this case, and resolution of this action in the Bankruptcy Court therefore is necessary

          12   and will avoid inconsistent rulings affecting administration of the Estate.

          13          7.       Civil actions that are “related to” a case under title 11 may also be removed from the

          14   state court to federal district court by one of the parties to the litigation pursuant to § 1452(a).

          15   Maitland v. Mitchell (In re Harris Pine Mills), 44 F.3d 1431, 1435 (9th Cir. 1995). Should the Court

          16   find that it does not have core jurisdiction over the State Court Action, the Court has jurisdiction to

          17   hear the State Court Action under 28 U.S.C. § 157(c)(1).

          18          8.       This Court has original jurisdiction over the State Court Action because of the claims

          19   asserted therein and the Bankruptcy Case is not a civil proceeding in the U.S. Tax Court or a civil

          20   action to enforce a governmental unit’s policy or regulatory power, § 1452(a) and Rule 9027

          21   authorize removal of the State Court Action to this court. See, 28 U.S.C. § 1452(a);

          22   Fed.R.Bankr.Proc. 9027(a).

          23

          24
               3
              Once an action is removed to the district court, it is automatically referred to the bankruptcy court
          25 pursuant to the standing orders promulgated under 28 U.S.C. § 157(a). Frye v. Excelsior Coll. (In re
             Frye), 2009 Bankr. LEXIS 4556, at *27 (9th Cir. B.A.P. Apr. 7, 2009); Eyecare v. S. Cal. Urrea (In
          26 re Eyecare of S. Cal.), 258 B.R. 765, 768 (Bankr. C.D. Cal. 2001) (“By general order the Central
             District of California has referred to the bankruptcy judges all matters within the scope of section
          27 157(a). Where such an order is in effect, removal is made directly to the bankruptcy court.”), police
             or regulatory power, § 1452(a) and Rule 9027 authorize removal of the State Court Action to this
          28 court. See, 28 U.S.C. § 1452(a); Fed. R. Bankr. P. 9027(a).

                                                                    4
2041824
Case 1:17-bk-10017-MT   Doc 103 Filed 12/10/18 Entered 12/10/18 16:25:36   Desc
                         Main Document     Page 5 of 7
       Case 1:17-bk-10017-MT           Doc 103 Filed 12/10/18 Entered 12/10/18 16:25:36                    Desc
                                        Main Document     Page 6 of 7



                                PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
21650 Oxnard Street, Suite 500, Woodland Hills, CA 91367


A true and correct copy of the foregoing document entitled: CHAPTER 7 TRUSTEE’S NOTICE OF REMOVAL TO
UNITED STATES BANKRUPTCY COURT OF LITIGATION PENDING IN LOS ANGELES COUNTY SUPERIOR
COURT will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
December 10, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

•Marc Andrews bankruptcycls@wellsfargo.com
•Richard Burstein rburstein@bg.law, ecf@bg.law
•Michael I Gottfried mgottfried@lgbfirm.com, srichmond@lgbfirm.com;emeza@lgbfirm.com;vrichmond@lgbfirm.com
•Steven T Gubner sgubner@bg.law, ecf@bg.law
•David S Hagen go4broq@earthlink.net
•Rhett Johnson rrjohnson@scif.com, rrjohnson@scif.com
•Talin Keshishian tkeshishian@bg.law, ecf@bg.law
•Juan Salas , nancy.letofsky@wl-llp.com
•David Seror (TR) aquijano@bg.law, C133@ecfcbis.com
•Scott E Shapiro scott@asattorney.com, Nick@asattorney.com
•Marcus G Tiggs mtiggs@lawbwl.com, bribwl@gmail.com
•United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
•Reed S Waddell rwaddell@frandzel.com, sking@frandzel.com

                                                                        Service information continued on attached page


2. SERVED BY UNITED STATES MAIL: On December 10, 2018, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Counsel for Akhoian Enterprises in
State Court Action
Jeffrey G. Huron
Dykema Gossett LLP
333 S. Grand Avenue, Suite 2100
Los Angeles, CA 90071

Counsel for John Akhoian and Tamar
Akhoian
Alan I. Nahmias
Mirman, Bubman & Nahmias, LLP
21860 Burbank Blvd., Suite 360
Woodland Hills, CA 91367-7406


                                                                        Service information continued on attached page
       Case 1:17-bk-10017-MT                    Doc 103 Filed 12/10/18 Entered 12/10/18 16:25:36                                       Desc
                                                 Main Document     Page 7 of 7



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on December 10, 2018, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

United States Bankruptcy Court
Honorable Maureen A. Tighe                   Via Personal Delivery
21041 Burbank Blvd., Suite 324
Woodland Hills, CA 91367


                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

December 10, 2018                    KRISTINA DOW                                               /s/ Kristina Dow__________________
Date                                 Printed Name                                                   Signature


          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                                                                    F 9013-3.1 PROOF OF SERVICE
